Mr. Justice Rigau,
concurring.
San Juan, Puerto Rico, October 17, 1972
I concur with the result. The case is a borderline case. Compare the findings of fact of the trial court in the instant case and what we said in Mariani v. Christy, 73 P.R.R. 729, 744-745 (1952) and in Landrón v. Labor Relations Board, 87 P.R.R. 87, 94 (1963). For that reason I reserve the right to express myself on this situation on a future opportunity.
*891I think that from a social point of view in a situation as . the one at bar, which involves the civil liability of the owners and operators of trucks, it is proper to ask whether or not that daily and considerable risk under which the population is placed by those trucks should be compulsorily covered by operation of law or of the Public Service Commission by an economically adequate policy.
In the absence of that type of protection, in elaborating our case law concerning this matter we will have to consider those factors which I have mentioned and place the liability where it should fall. Probably said liability should be placed primarily on the owners and operators of the trucks and in default thereof on the construction industry which is the one which directly or indirectly places day by day that fleet of trucks moving along our streets and highways. I understand that said risk is an unavoidable one so that the construction industry may work — at least under the present technology— but. the same may be reduced by driving the trucks with great care. In any event, said risk should be covered. •